788 N.W.2d 453 (2010)
Katherine A. SWANSON, Plaintiff-Appellant,
v.
WESTGATE LIVING CENTRE and Connecticut Indemnity Company, Defendants-Appellees.
Docket No. 141417. COA No. 297213.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the June 23, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief is DENIED.